UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6800



RANDALL LEE GOODALL,

                                            Plaintiff - Appellant,

          versus

MICHELLE HODGES; MS. HAMLIN; JOHN B. TAYLOR;
ASSISTANT WARDEN PONTON; C. TERRY; CAPTAIN
BARKSDALE; D. OTTINGER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-867-R)

Submitted:   November 27, 1996         Decided:     December 19, 1996

Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randall Lee Goodall, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall Lee Goodall appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm largely on the reasoning of the dis-

trict court. Goodall v. Hodges, No. CA-95-867-R (W.D. Va. Apr. 16,
1996).   We write separately only to note that although claims of

defamation may sometimes be cognizable under § 1983 by alleging in-

jury to a constitutionally protected right, Appellant's defamation
claim was nonetheless properly dismissed. We also note that while

inmates do have a right to seek correction of inaccurate informa-

tion in their prison files when such information is relied upon to
a constitutionally significant degree, Appellant has not demon-

strated a sufficient request to prison authorities to expunge the

allegedly improper material. Accordingly, we are without jurisdic-

tion to consider this claim. Paine v. Baker, 595 F.2d 197, 202-03

(4th Cir.), cert. denied, 444 U.S. 925 (1979).    We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2